TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 2, 2014



                                      NO. 03-13-00727-CV


                                Alvin Heratio Harper, Appellant

                                                 v.

                                 Leslie Marie Harper, Appellee




         APPEAL FROM 146TH DISTRICT COURT OF BELL COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
  DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court. Having reviewed the record, the

Court holds that Alvin Heratio Harper has not prosecuted his appeal and did not comply with a

notice from the clerk of this court. The appeal is thus subject to dismissal. Therefore, the Court

dismisses the appeal for want of prosecution. Alvin Heratio Harper shall pay all costs relating to

this appeal, both in this Court and the court below.